    Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 1 of 6 PageID #: 917



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


XU FENG                         :          CIVIL ACTION
                                :          No. 16-664
        v.                      :
                                :
UNIVERSITY OF DELAWARE          :


                             M E M O R A N D U M



EDUARDO C. ROBRENO, J.                                       April 9, 2020


              Presently before the Court is Defendant University of

Delaware’s renewed motion for summary judgment. For the reasons

that follow, the Court will grant the motion.

        1.    Plaintiff Xu Feng, a Chinese citizen living in China,

enrolled in a graduate program (the “Program”) at the University

of Delaware. After three semesters (from summer 2014 through

spring 2015), during which Plaintiff did not maintain the

minimum required 2.0 GPA, Defendant expelled him for failing to

meet its academic requirements. 1 Plaintiff claims that, by

subjecting him to a higher credit hour requirement than students

from the United States and terminating his enrollment when he

could not keep up in his classes, Defendant discriminated


1         After Plaintiff was expelled, his professors gave him
a second chance and told him they would consider reinstating him
if he met certain requirements including completing assignments
from the previous semester. Plaintiff failed to timely meet
these requirements and was not reinstated.
    Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 2 of 6 PageID #: 918



against him based on his national origin in violation of 42

U.S.C. § 2000d.

        2.    Students could attend the Program in person on the

campus or through distance learning. Plaintiff elected to attend

in person. To do so, he was required to obtain an F-1 student

visa. To maintain the visa, Plaintiff was required by federal

law to enroll in a “full course of study.” 8 U.S.C. §

1101(a)(15)(f)(i). Defendant was required to define “full course

of study.” 8 C.F.R. § 214.2(f)(6)(i)(A). Over thirty years ago,

and like many other schools around the country, Defendant

defined “full course of study” as full-time enrollment, which is

at least nine credit hours for a graduate program. 2

        3.    Plaintiff asserts that requiring foreign students to

take nine credits to attend classes on campus is discriminatory

because students from the United States could attend the Program

in person while being enrolled part time (because they did not

require an F-1 visa).

        4.    Summary judgment should be granted when there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

There is a genuine factual dispute when a reasonable jury could


2
              See Maintaining Your Immigration Status, Univ. of
Del.,
http://www1.udel.edu/oiss/students/maintaining_your_status.html
(last visited Apr. 9, 2020).
                                        2
 Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 3 of 6 PageID #: 919



come to opposing conclusions. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248–49 (1986). A dispute of fact is material when

it “might affect the outcome of the suit under the governing

law.” Id. at 248. A movant is entitled to summary judgment if

the non-movant has failed to sufficiently show an essential

element of its case. Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986). The Court views all facts in the light most

favorable to the nonmoving party. See Pignataro v. Port Auth.,

593 F.3d 265, 268 (3d Cir. 2010).

     5.    Plaintiff first argues that the nine-credit

requirement for F-1 visa students is facially discriminatory and

Defendant’s application of it to him is evidence of direct

discrimination. He argues that the requirement treats all

international students differently than domestic students who

need not take nine credits to attend classes on campus. The

Court rejects these arguments. In order to maintain an F-1

student visa, the foreign student is federally mandated to

enroll in a full course of study. 8 U.S.C. § 1101(a)(15)(f)(i).

Federal law also requires universities to define that term, 8

C.F.R. § 214.2(f)(6)(i)(A), which Defendant did long ago, as

full-time enrollment, or nine credit hours for a graduate

program. The definition of full-time enrollment does not change

depending on the national origin of the student--it is equally

applicable to all students and affects many domestic students

                                     3
    Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 4 of 6 PageID #: 920



including those utilizing financial aid programs and

fellowships. 3 The fact that the federal government requires a

full course of study in order to maintain an F-1 visa is not a

policy into which Defendant has had any input. It is the federal

government, not Defendant, who sets the requirements for such

entry. Thus, there is simply no direct evidence of an intent to

discriminate by Defendant. See Pryor v. Nat’l Collegiate

Athletic Ass'n, 288 F.3d 548, 562 (3d Cir. 2002) (“To prove

intentional discrimination by a facially neutral policy, a

plaintiff must show that the relevant decisionmaker . . .

adopted the policy at issue because of . . . its adverse effects

upon an identifiable group.” (internal quotation marks omitted)

(citing Pers. Admn’r v. Feeney, 442 U.S. 256, 279 (1979)). The

Court notes that Plaintiff could have completed the Program

part-time via distance learning from China, but he apparently

wanted the opportunity to be in the United States.

        6.    Plaintiff also argues that, even without evidence of

direct discrimination, he can meet the McDonnell Douglas burden

shifting test with indirect evidence of discrimination. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).


3
          Plaintiff argues that the evidence shows that
Defendant viewed the Program as a full course of study
regardless of its official definition of full-time enrollment.
Even viewed in the light most favorable to Plaintiff, the
deposition transcripts and documents he cites do not support
this contention.
                                        4
 Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 5 of 6 PageID #: 921



In order to succeed in this argument, Plaintiff must first make

out a prima facie case and show that: (1) he is a member of a

protected class; (2) he was qualified to continue in pursuit of

his education; (3) he suffered an adverse action; and (4) such

action occurred under circumstances giving rise to an inference

of discrimination. Blunt v. Lower Merion Sch. Dist., 826 F.

Supp. 2d 749, 758 (E.D. Pa. 2011) (applying the McDonnell

Douglas factors to the education setting) (citing Sarullo v.

U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003)), aff’d, 767

F.3d 247 (3d Cir. 2014).

     7.    It is undisputed that at all relevant times Defendant

had a policy to expel students who did not maintain a 2.0 GPA.

Plaintiff did not maintain a 2.0 GPA. Therefore, he was not

qualified to continue in the Program. Plaintiff argues that the

discrimination began when Defendant imposed the nine-credit

requirement on him. However, as discussed, this action was taken

pursuant to federal law and cannot be imputed to Defendant. The

relevant adverse action is Plaintiff’s expulsion, not

Defendant’s enforcement of the credit requirement. Because the

federal government set the requirements for the F-1 visa and

Defendant has uniformly applied its definition of full-time

enrollment for over thirty years, Plaintiff also cannot show

that the adverse action occurred under circumstances giving rise



                                     5
 Case 1:16-cv-00664-ER Document 55 Filed 05/05/20 Page 6 of 6 PageID #: 922



to an inference of discrimination. Therefore, Plaintiff fails to

make out a prima facie case.

     8.    Even if Plaintiff could make out a prima facie case,

he must show that Defendant’s stated facially non-discriminatory

reason for expelling him was a pretext for discrimination.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994). This he

cannot do. Defendant expelled Plaintiff for failing to maintain

a 2.0 GPA and did not reinstate him because he failed to timely

meet the requirements his professors set for him. Again,

Plaintiff asserts that subjecting him to the nine-credit

requirement in order to study on campus, merely because he was a

foreign student, shows pretext. Again, other than to define

full-time enrollment, which it was required to do, Defendant did

not set the requirements for an F-1 visa. Plaintiff has provided

no evidence of pretext such that a fact finder could reasonably

either: (1) disbelieve Defendant’s articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason

was more likely than not a motivating or determinative cause of

its action. Id. at 764.

     9.    For these reasons, the Court will grant the

University’s motion for summary judgment.

           An appropriate order follows.




                                     6
